United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2964
                         ___________________________

                             United States of America

                              lllllllllllllllllllll Appellee

                                           v.

                                   Olga Echerivel

                             lllllllllllllllllllll Appellant
                                    ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                            Submitted: March 21, 2013
                               Filed: April 2, 2013
                                 [Unpublished]
                                 ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Olga Echerivel is serving a 130-month sentence imposed after a jury found her
guilty of conspiring to distribute methamphetamine. See United States v. Echerivel,
381 Fed. Appx. 628 (8th Cir. 2010) (unpublished per curiam). She filed a 28 U.S.C.
§ 2255 motion claiming she was entitled to relief based on retroactive application of
the Supreme Court’s recent decisions in Missouri v. Frye, 132 S. Ct. 1399 (2012), and
Lafler v. Cooper, 132 S. Ct. 1376 (2012), in which the Court acknowledged that
defendants have a constitutional right to effective assistance of counsel that extends
to the plea-bargaining process. Because Ms. Echerivel previously filed a section
2255 motion, the district court1 properly dismissed her motion as successive and filed
without authorization. See 28 U.S.C. § 2255(h) (request to file successive § 2255
motion must be certified as provided in 28 U.S.C. § 2244); Boyd v. United States,
304 F.3d 813, 814 (8th Cir. 2002) (per curiam) (district court should dismiss
unauthorized successive § 2255 motion or, in its discretion, transfer motion to court
of appeals). We further conclude that authorization is not warranted, as neither of the
recent Supreme Court cases cited by Ms. Echerivel announced a new rule of
constitutional law. See Williams v. United States, 705 F.3d 293, 294 (8th Cir. 2013)
(per curiam); see also 28 U.S.C. § 2255(h)(2) (court of appeals may authorize
successive motion if claim relies on new rule of constitutional law, made retroactive
to cases on collateral review by Supreme Court, that was previously unavailable).

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.

                                         -2-